877 F.2d 60Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lamar PERRYMAN, Petitioner-Appellant,v.Raymond M. MUNCY, Attorney General of Virginia, CircuitCourt of Richmond, Respondents-Appellees.
No. 89-6508.
United States Court of Appeals, Fourth Circuit.
Submitted March 10, 1989.Decided June 13, 1989.

Lamar Perryman, appellant pro se.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lamar Perryman seeks to appeal the district court's dismissal, without prejudice, of his habeas corpus action submitted pursuant to 28 U.S.C. Sec. 2254 for failure to pay a filing fee of $5.00.  We find that the district court did not adequately notify Perryman of his right to explain withdrawals from his inmate account in order to challenge any inference that he depleted his account to avoid paying the filing fee.    See Evans v. Croom, 650 F.2d 521, 525-26 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Accordingly, we grant a certificate of probable cause to appeal, grant leave to proceed in forma pauperis, vacate the order of the district court, and remand for further proceedings.  On remand the district court should give Perryman the notice required by Evans and an opportunity to explain the withdrawals from his account during the six-month period before he filed his petition, or to present any special circumstances warranting waiver of the fee.


2
We dispense with oral argument because the dispositive issue recently has been decided authoritatively.


3
VACATED AND REMANDED.